     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 1 of 10



 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
                                                    ***
 7
      CARRINGTON MORTGAGE SERVICES,                         Case No. 2:17-cv-01837-RFB-BNW
 8    L.L.C.,
                                Plaintiff,                                    ORDER
 9
               v.
10
      SFR INVESTMENTS POOL 1, LLC., et al.,
11                               Defendants.
12
13       I.         INTRODUCTION

14             Before the Court are Plaintiff Carrington Mortgage Services, LLC. (“Carrington” Or
15    “Plaintiff”) Motion for Summary Judgment and Defendant SFR Investment Pool 1, LLC (“SFR”
16
      or “Defendant”) Motion for Summary Judgment. ECF Nos. 65, 66.
17
18       II.        PROCEDURAL BACKGROUND

19             Plaintiff sued Defendants on July 5, 2017. On January 2, 2018, Defendants filed a Motion
20    to Dismiss. ECF No. 20. This Court denied Defendants’ motion and executed a stay. ECF No. 25.
21
      On August 23, 2018, this Court lifted the stay and Defendants filed a Motion to Dismiss. ECF Nos.
22
      33, 34. On September 24, 2018 Plaintiff and Defendants filed a Motion for Summary Judgment.
23
24    ECF Nos. 38, 39. On March 21, 2019, this Court granted Defendants’ motion and denied both

25    parties’ summary judgment motions as moot. ECF No. 44. Plaintiff amended its complaint on June
26    19, 2019. ECF No. 53. The operative amended complaint seeks quiet title and a declaratory
27
      judgment that Plaintiff’s interest in a Las Vegas property was not extinguished by a nonjudicial
28
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 2 of 10



 1    foreclosure sale conducted pursuant to Chapter 116 of the Nevada Revised Statutes (“NRS”). Id.
 2    The amended complaint also brought an unjust enrichment claim against SFR. Id. On July 22,
 3
      2019, Defendant, Devonridge Homeowners Association was dismissed from this case. ECF No.
 4
      61. SFR filed an Answer to the Amended Complaint on August 22, 2019. ECF No. 62.
 5
 6               Carrington and SFR moved for summary judgment on October 11, 2019. ECF Nos. 65,66.
 7
      Both parties filed responses on November 15, 2019. ECF Nos. 69,70. On December 20, 2019 both
 8
      parties filed replies. ECF Nos. 73,74.
 9
10        III.      FACTUAL BACKGROUND
11        The Court makes the following findings of undisputed and disputed facts. 1
12
                    a. Undisputed Facts
13
                 The matter concerns a nonjudicial foreclosure on a property located at 813 Pirates Cave
14
15    Court, North Las Vegas, Nevada 89032 (the “property”). The property sists in a community

16    governed by Devonridge Homeowners Association (“HOA”). The HOA requires its community
17    members to pay dues.
18
                 On or about October 7, 2008, Andrea Ketay (“Ketay”) obtained a loan in the amount of
19
20    $194,761.00 from Taylor, Bean & Whitaker Mortgage Corp. (the “Lender”) to purchase the

21    property. To obtain the loan, the Lender executed a promissory note and a corresponding deed of
22    trust to secure repayment of the note. October 10, 2008, the deed of trust was recorded with the
23
      Clark County Recorder and listed Mortgage Electronic Registration Systems, Inc. (“MERS”) as
24
      the beneficiary. MERS transferred its interest to Bank of America, N.A., (“Bank of America”), as
25
26    evidenced by an assignment of deed of trust that was recorded on October 7, 2011. On April 17,

27
      1
       The Court takes judicial notice of the publicly recorded documents related to the deed of trust and the foreclosure
28    sale. Fed. R. Evid. 201 (b), (d). Lee v. City of Los Angeles, 250 F.3d 668, 690 (9th Cir. 2001) (permitting judicial
      notice of undisputed matters of public record.


                                                            - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 3 of 10



 1    2017, the deed of trust was assigned to Plaintiff, Carrington Mortgage Services LLC.
 2
             After Ketay failed to timely pay the homeowners’ assessments on the property, the HOA
 3
      initiated the nonjudicial foreclosure process. Between November 2010 and January 2011, the
 4
 5    HOA, through its agent Nevada Association Services (“NAS”), recorded notice of delinquent

 6    assessment on the lien, notice of default and election to sell, and finally a foreclosure deed against
 7
      the property. On April 15, 2011, BAC Home Loans Servicing, LP aka Countrywide Home Loans,
 8
      Inc. (“BAC”) 2, through its attorney, Miles, Bauer, Bergstrom & Winters, LLP (“Miles Bauer”)
 9
      requested superpriority lien account statement from NAS. The letter stated, in part:
10
11           It is unclear, based upon the information known to date, what amount the nine months' of
12           assessments pre-dating the NOD actually are. That amount, whatever it is,
             is the amount BAC should be required to rightfully pay to fully discharge its
13           obligations to the HOA per NRS 116.3102 and my client offers to pay that sum upon
             presentation of adequate proof of the same by the HOA.
14
15            On May 6, 2011, NAS provided a ledger statement that did not specify the superpriority

16    amount. On May 20, 2011, Miles Bauer sent NAS a letter advising that BAC wished to satisfy its
17    obligation to the HOA and enclosed a check for $252.00. There is no record of NAS responding
18
      to this letter. The HOA foreclosed on the property on August 23, 2013, and SFR purchased the
19
      property for $14,000. SFR quitclaimed its interest in the property as evidenced by a quitclaim deed
20
21    recorded on August 27, 2013. On July 6, 2017 Plaintiffs filed a Notice of Lis Pendens.

22               b. Disputed Facts
23
             Parties dispute whether NAS received the check from Miles Bauer and whether the amount
24
      Miles Bauer sent was the full amount owed on the superpriority portion of the lien.
25
26
27
28    2
       Bank of America, NA. is the successor by merger of BAC Home Loans Servicing, LP FKA Countrywide Home
      Loans Servicing, LP.


                                                      - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 4 of 10



 1       IV.      LEGAL STANDARD
 2             Summary judgment is appropriate when the pleadings, depositions, answers to
 3
      interrogatories, and admissions on file, together with the affidavits, if any, show “that there is no
 4
      genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 5
 6    Fed. R. Civ. P. 56(a); accord Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986). When considering

 7    the propriety of summary judgment, the court views all facts and draws all inferences in the light
 8    most favorable to the nonmoving party. Gonzalez v. City of Anaheim, 747 F.3d 789, 793 (9th Cir.
 9
      2014). If the movant has carried its burden, the nonmoving party “must do more than simply show
10
      that there is some metaphysical doubt as to the material facts …. [w]here the record taken as a
11
12    whole could not lead a rational trier of fact to find for the nonmoving party, there is no genuine

13    issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (alteration in original) (internal quotation
14    marks omitted). It is improper for the Court to resolve genuine factual disputes or make credibility
15
      determinations at the summary judgment stage. Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th
16
      Cir. 2017) (citations omitted).
17
18       V.       DISCUSSION
19
               The Court addresses several issues in turn: (1) whether Bank of America claims are barred
20
      by the applicable statute of limitations; (2) whether Bank of America has standing to enforce the
21
      alleged note and deed of trust; and (3) whether the evidence establishes as a matter of law that
22
23    attempted tender by Bank of America’s predecessor, BAC, preserved its deed of trust.

24                a. Statute of Limitations
25
               Defendants argues that Plaintiff’s claims against it are times barred. This Court disagrees.
26
      For statute of limitations calculations, time is computed from the day the cause of action accrued.
27
      Clark v. Robison, 944 P.2d 788, 789 (Nev. 1997). The foreclosure sale at issue in this matter
28



                                                       - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 5 of 10



 1    occurred on August 23, 2013. The Court finds that this is the date upon which all of SFR’s claims
 2    regarding the invalidity of the foreclosure sale arose. The complaint was filed on July 5, 2017,
 3
      less than four years later.
 4
 5            The Court finds, to the extent Plaintiffs seek relief based on alleged unconstitutionality or

 6    equitable grounds, Plaintiff’s claims fall within four-year catch-all provision at NRS 11.220. See
 7
      Carrington Mortg. Servs., LLC v. Tapestry at Town Ctr., 381 F.Supp.3d 1289, 1293 – 94 (D. Nev.
 8
      2019 )(noting to the extent plaintiff seeks relief based on alleged unconstitutionality or on equitable
 9
      grounds, Carrington's claims fall within the four-year catch-all provision at NRS 11.220 and are
10
11    therefore timely). These claims are in indeed timely because Plaintiff filed its complaint within

12    four years after the foreclosure sale occurred. The Court therefore finds that all of Plaintiff’s claims
13
      are not time barred.
14
15                b. Standing

16            Defendants argue that Bank of America does not have standing to bring this action because
17    there was an erroneous assignment regarding the property. Specifically, SFR alleges that because
18
      MERS assigned the deed of trust to BAC in July 2010, it had nothing to convey Bank of America
19
      under the October 2011 assignment. SFR also argues that the MERS July 2010 conveyance was
20
21    improper because it was recorded against the wrong parcel number and property description was

22    different. The Court disagrees with Defendants.
23
              To have standing under Article III of the U.S. Constitution, a party must assert an 1) injury-
24
      in-fact; 2) that is fairly traceable to the challenged conduct of the defendant; and 3) that is likely
25
26    to be redressed by a favorable court decision. Spokeo v. Robbins, 136 S. Ct. 1540, 1547 (2016).

27    In addition to establishing constitutional standing, a party must also have prudential standing,
28    which encompasses “at least three broad principles: the general prohibition on a litigant’s raising


                                                       - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 6 of 10



 1    another person’s legal rights, the rule barring adjudication of generalized grievances more
 2    appropriately addressed in the representative branches, and the requirement that a plaintiff’s
 3
      complaint fall within the zone of interests protected by the law invoked.” Lexmark Intern., Inc. v.
 4
      Static Control Components, Inc., 572 U.S. 118, 126 (2014) (citing Elk Grove Unified Sch. Dist. v.
 5
 6    Newdow, 542 U.S. 1, 12 (2004)).

 7
               Rule 17 of the Federal Rules of Civil Procedure requires that an action “be prosecuted in
 8
      the name of the real-party-in interest.” Fed. R. Civ. P. 17(a). Rule 17(a) does not define the term
 9
      “real-party-in interest,” but instead “allows a federal court to entertain a suit at the instance of any
10
11    party to whom the relevant substantive law grants a cause of action.” U-Haul Intern., Inc. v. Jartan,

12    Inc., 793 F.2d 1034, 1038 (9th Cir. 1986). The Court must thus look to the substantive law under
13
      which the right is brought, while also bearing in mind that “[t]he modern function of the rule is
14
      simply to protect the defendant against a subsequent action by the party actually entitled to recover,
15
      and to insure generally that the judgment will have its proper effect as res judicata.” Id. at 1039
16
17    (internal citations and alterations omitted).

18
             The primary relief that Plaintiff seeks is quiet title through NRS 40.010. NRS 40.010 which
19
      provides that “an action may be brought by any person against another who claims an estate or
20
21    interest in real property, adverse to the person bringing the action for the purpose of determining

22    such adverse claim.” Nev. Rev. Stat. § 40.010. The relevant substantive law here clearly gives
23    Plaintiff a cause of action. Plaintiff is an entity that claims an interest in the property—in this case
24
      an interest in a deed of trust secured on the property. Plaintiff has submitted to the Court evidence
25
      of this interest via the 2011 and 2017 assignments. Plaintiff is not currently seeking the ability to
26
27    foreclose on the property, but merely seeks standing for declaratory relief as to the deed of trust’s

28    continued validity. The problem that Rule 17(a) was designed to address of potential duplicative



                                                       - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 7 of 10



 1    actions and res judicata is therefore not of particular concern in this case. Even if parties later
 2    dispute who is the current record beneficiary of the deed of trust, the question of whether the HOA
 3
      sale extinguished the deed of trust—which is the only question presently before the Court—would
 4
      not be implicated by that decision. Furthermore, all parties claiming an interest in the deed of trust
 5
 6    would be bound by whatever decision this Court makes as to whether the deed of trust survived

 7    the HOA sale.
 8
             Accordingly, despite any potential conflicting deeds of trust, the Court finds that Plaintiff
 9
      nevertheless has constitutional standing, prudential standing, and a legal substantive right as a real-
10
11    party in interest under Rule 17. Plaintiff has demonstrated adequate constitutional standing. An

12    ‘injury-in-fact is an invasion of legally protected interest which is (a) concrete and particularized,
13
      and (b) actual or imminent, not conjectural or hypothetical.” Safer Chemicals, Healthy Families v.
14
      U.S. Envtl. Prot. Agency, 943 F.3d 397, 410–11 (9th Cir. 2019) (citing Lujan v. Defs. of Wildlife,
15
      504 U.S. 555, 560 (1992)). “A concrete injury is one that actually exists, meaning that it is real
16
17    and not abstract,” while a “particularized” injury is one that affects the plaintiff in a personal and

18    individual way.” Id. (citations and quotation marks omitted). Here Plaintiff has articulated an
19
      injury-in-fact—an interest in a deed of trust that may or could be extinguished. It has demonstrated
20
      that the injury, SFR purchasing the property, is traceable to SFR’s actions. Plaintiff can
21
      demonstrate that the injury would be redressed by a favorable court decision that determines that
22
23    the deed of trust survived the HOA foreclosure sale. Finally, Plaintiff is seeking to vindicate its

24    own legal interest in the property rather than that of another party, thus satisfying both prudential
25
      and Rule 17(a) requirements.
26
27           The Court therefore rejects Defendants’ argument that Plaintiff lacks standing.

28



                                                      - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 8 of 10



 1               c. Tender Claim
 2           Finally, the Court examines whether BAC has proffered sufficient admissible evidence to
 3
      support its attempted tender claim as a matter of law. The Court finds that it has.
 4
             The superpriority component of an HOA lien consists of “the last nine months of unpaid
 5
 6    HOA dues and maintenance and nuisance-abatement charges,” while the sub-priority component

 7    consists of “all other HOA fees and assessments.” SFR Investments Pool 1 v. U.S. Bank, 334 P.3d
 8    408, 411 (Nev. 2014). Pursuant to NRS 116.31162, a homeowner has at least 90 days following
 9
      notice to pay the HOA's super-priority lien before an HOA may proceed to foreclosure sale. See
10
      NRS 116.31162; SFR Investments Pool 1, 334 P.3d at 411.
11
12           SFR disputes the sufficiency of Plaintiff’s evidence supporting the alleged offer and

13    rejection of tender. The delivery of tender is supported by an affidavit of Douglas Miles, an
14    employee of Miles, Bauer, Bergstrom and Winters, a copy of the check, and a printout of an
15
      internal Miles Bauer database indicating that the check was sent to NAS and rejected. SFR argues
16
      that Miles Bauer testimony and admitted policy and practice prove no payment was ever sent,
17
18    delivered, obstructed, received, or rejected in this case. Yet Miles Bauer’s affidavit details and

19    attaches business records that support the proffer and return of a $252.00 check. Miles Bauer
20    further states in his affidavit that he has personal knowledge of Miles Bauer's procedures for
21
      creating these records. A person authenticating business records is not required to attest as to the
22
      accuracy of every data entry. U-Haul Intern., Inc. v. Lumbermens Mut. Cas. Co., 576 F.3d 1040,
23
24    1045 (9th Cir. 2009). Additionally, the Ninth Circuit explains in Nissan Fire & Marine Ins. Co.,

25    Ltd. v. Fritz Companies, Inc., a party moving for summary judgment usually bears both the initial
26    burden of production and burden of persuasion. 210 F.3d 1099, 1102–03 (9th Cir. 2000). If a
27
      moving party carries its burden of production, the nonmoving party must produce evidence to
28



                                                     - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 9 of 10



 1    support its claim or defense. Id. SFR and HOA failed produce evidence that Miles Bauer never
 2    delivered the tender letter and enclosed check. Accordingly, the Court finds that the Miles affidavit
 3
      and the documents it authenticates have met BAC’s initial burden of production.
 4
              The parties also dispute whether tender was miscalculated because Miles Bauer ignored
 5
 6    nuisance and abatement charges. Pursuant to NAS's ledger identifying delinquent payments, Miles

 7    Bauer calculated nine months of assessments at a rate of $ 26.00 per month. Further, NAS's ledger
 8    does not reveal nuisance and abatement charges. SFR and HOA failed to produce competing
 9
      evidence showing that Miles Bauer miscalculated the superpriority lien amount or the lien included
10
      nuisance and abatement charges.
11
12            Finally, the Court finds upon the undisputed facts that the tender was sufficient to the extent

13    the tender was conditional. The Court finds that the conditions were those upon which Bank of
14    America’s predecessor, BAC, had a right to insist. Bank of America, N.A. v. SFR Invs. Pool 1,
15
      LLC (“Diamond Spur”), 427 P.3d 113, 118 (Nev. 2018). The tender was presented with the
16
      following condition:
17
18                   This is a non-negotiable amount and any endorsement of said cashier's
              check on your part, whether express or implied, will be strictly construed as an
19            unconditional acceptance on your part of the facts stated herein and express
              agreement that [Bank of America's] financial obligations towards the HOA in
20            regards to the real property located at 813 Pirates Cave have now been “paid in
21            full”.
              ECF No. 65, Exhibit 8-4. The Nevada Supreme Court has expressly held that identical
22
      language constitutes a condition upon which a tenderer has the right to insist. Diamond Spur, 427
23
24    P.3d at 116–118. The Court thus finds Diamond Spur to be controlling here.

25            Given the reasons stated above the Court finds that the foreclosure sale did not extinguish
26    the deed of trust.
27
28



                                                      - 10 -
     Case 2:17-cv-01837-RFB-VCF Document 79 Filed 09/29/20 Page 10 of 10



 1       VI.      CONCLUSION
 2       IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No. 65) is GRANTED
 3
      as to its quiet title/declaratory relief. The Court issues declaratory relief in favor of Bank of
 4
      America and states that Bank of America’s deed of trust remained an encumbrance on the Property
 5
 6    at the time of the foreclosure sale. Judgment is entered in favor of Bank of America on its quiet

 7    title / declaratory relief claim. Because the Court’s holding is dispositive, Bank of America’s
 8    remaining claims are DISMISSED.
 9
         IT IS FUTHER ORDERED that SFR Investment Pool 1, LLC Motion for Summary
10
      Judgment (ECF No. 66) is DENIED.
11
12       IT IS FURTHER ORDERED that any pending Lis Pendens are expunged.

13       IT IS FURTHER ORDERED that the cash deposit of $500 in Certificate of Cash Deposit
14    (ECF No.19), plus any accrued interest, be returned to the Legal Owner designated in the
15
      certificate. The Clerk of Court is instructed to close this case.
16
17
18             DATED: September 29, 2020
                                                               _______________________________
19                                                             RICHARD F. BOULWARE, II
                                                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28



                                                      - 10 -
